Upon consideration of the petition filed by Defendant on the 15th of May 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Cabarrus County:
"Denied by order of the Court in conference, this the 8th of June 2017."
Upon consideration of the petition filed by Defendant on the 26th of May 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Cabarrus County:
"Denied by order of the Court in conference, this the 8th of June 2017."